.'i   • .;-    ~-.
         AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I of!   21
                                             UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                                                     (For Offenses Committed.On or After November I, 1987)
                                         v.

                              Vicente Hemandez-Santiz                                CaseNumber: 3:19-mj-21858

                                                                                    Francisco J Sanchez
                                                                                    Defendant's Attorn y


         REGISTRATION NO. 86153308
                                                                                                                  FILED
         THE DEFENDANT:                                                                                             MAY 0 9 2019
          ~ pleaded guilty to count( s) 1 of Complaint                                .



              D was found guilty to count(s)
                                                                                                             CL~RK   us 01srn1CT COURT
                                                                                         SOUTHERN DISTRICT OF r"' "'""""'
                after a plea of not guilty.                                              '"                       DEPUTY

                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

          Title & Section                  Nature of Offense                                                           Count Number(s)
          8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                 1

              D The defendant has been found not guilty on count( s)              ~~~~~~~~~~~~~~~~~~-




              D Count(s)    ~~~~~~~~~~~~~~~~~~
                                                                                      dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                         D TIME SERVED

               ~  Assessment: $10 WAIVED ~ Fine: W AlVED
              ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the defendant's possession at the time of arrest upon their deportation or removal.
              D Court recommends defendant be deported/removed with relative,                          charged in case


                   IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
              of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
              imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
              United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Thursday, May 9, 2019
                                                                                   Date of Imposition of Sentence

                                ~~
              Received   .,.._,,_~_,_·~l,,_._ _ _ __
                         ,.,DUS~                                                          wn~~~ESTANLE             NE
                                                                                                   ATES MAGISTRATE JUDGE



              Clerk's Office Copy.                                                                                                3:19-mj-21858
